Citation Nr: 1807250	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-24 850A	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2017, a videoconference hearing was held and the Veteran and his spouse testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises the issue of TDIU; thus, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's PTSD has been characterized by occupational and social impairment, with deficiencies in most areas.

2. The Veteran is service-connected with several disabilities collectively rated at 90 percent, including PTSD rated at 70 percent. 

3. Starting July 3, 2012, the Veteran's service-connected disabilities preclude him from obtaining and securing substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent for PTSD, but no higher, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for entitlement to a TDIU starting July 3, 2012 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran's disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a noncompensable rating is assigned for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran contends that he is entitled to an increased rating for his PTSD because the currently assigned30 percent rating does not adequately represent the severity of his condition.  The evidence demonstrates that the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas.  The Veteran underwent VA examinations in March 2010, June 2011, April 2014 and July 2017.  The Veteran's reported symptoms across the four examinations are largely consistent and include chronic sleep impairment and recurrent nightmares; irritability and anger; exaggerated startle response; lack of social relationships; a somber or dysphoric mood; and, anxiety.  During the June 2011 and July 2017 examinations, the examiners characterized the Veteran's affect as constricted.  The Veteran also reported occasional difficulty concentrating and forgetfulness.   

The Veteran's symptoms as demonstrated in his treatment records are also consistent with those reported at the VA examinations.  The Veteran regularly reported chronic sleep impairment and nightmares; anxiety; exaggerated startle response; hypervigilance; irritability; anger; lack of social relationships; and, intrusive thoughts. See June 2010 VA Treatment Records, pp. 2, 5, 35, 37; July 2011 VA Treatment Records, pp. 4, 9, 41; July 2011 VA Treatment Records, pp. 1, 5, 19, 49, 114; March 2015 CAPRI, pp. 59, 81, 332; July 2015 CAPRI, p. 11; August 2016 CAPRI, pp. 100, 110.  In VA treatment notes dated January 2010 and January 2011, the Veteran is reported as also having poor coping skills, poor interpersonal skills, poor communication skills, poor impulse control and loss of energy and interest. See June 2010 VA Treatment Records, pp. 33, 36; July 2011 VA Treatment Records, p. 52; April 2017 VA Treatment Records, p. 1.  The Veteran began to report symptoms of depression, panic, and panic attacks starting in May 2014. See March 2015 CAPRI, pp. 81, 59; July 2015 CPARI, p. 11; August 2016 CAPRI, pp. 100, 110; April 2017 VA Treatment Records, pp. 1-2.  The Veteran has occasionally been observed as having poor insight and, on one occasion, was observed as having loose, but intact, associations . See March 2017 VA Treatment Records, p. 1; April 2017 VA Treatment Records, p. 2.  

The Veteran and his spouse testified at the September 2017 videoconference hearing.  The Veteran once again reported experiencing forgetfulness and panic attacks once or twice per week.  He also discussed his isolation, how he seldom interacts with people that are not his wife, and how has very few friends.  His spouse discussed his sleep impairment; short-and long-term memory impairment; irritability; mood swings; and, unprovoked anger.  She described assisting the Veteran with his activities of daily living, such as picking out his clothes and reminding him to brush his teeth.  She noted that the Veteran does not drive anymore because his road rage is unbearable and unsafe.  

In light of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's disability picture more closely approximates the picture contemplated at the 70 percent evaluation.  The Board finds, however, that the Veteran's symptomatology has not approximated that required for 100 percent disability rating.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or symptoms of similar severity.  However, the evidence demonstrates persistent panic or depression affecting the ability to function appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and, an inability to establish and maintain effective relationships.  The Board finds that the severity of the symptoms most closely approximate those contemplated by a 70 percent disability rating.  Accordingly, the Board concludes that the weight of the evidence preponderates in favor of a finding of entitlement to a 70 percent rating, and no higher, for PTSD.

Entitlement to TDIU

Total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran meets the schedular rating requirements for a TDIU, see 38 C.F.R. § 4.16(a), as he has two or more disabilities, with at least one disability ratable at 40 percent (i.e., PTSD).  The remaining (and dispositive) question is whether the service-connected disabilities render the Veteran incapable of maintaining a substantially gainful occupation that is consistent with his education and work experience.

The Veteran has contended that his service-connected disabilities prevent him from securing or following substantially gainful employment, and that he became too disabled to work around July 2012. See July 2012 Informal Claims.  The Veteran completed his bachelor's degree in business administration and has no other formal education or training.  The Veteran's employment history consists of the following:   13 months at the Internal Revenue Service in a warehouse; 9 months at the Department of Defense in an inventory warehouse; a total of 10 years for the Federal Aviation Administration as an air traffic controller; 5 years at the U.S. Postal Service sorting mail; 5 years at the Louisville Metro Police as a 911 dispatcher; and, 3 years at VA's Louisville RO as a claims assistant. See July 2017 VA Examination, p. 3.   

The Board finds that the impact of the Veteran's PTSD makes it impossible for him to secure and maintain substantially gainful employment.  The Veteran has no history of gainful self-employment.  Further, much of his employment history consists of work that would likely expose the Veteran to reminders of trauma which lead to feelings of distress. See April 2011 Statement in Support of Claim, p. 5.  As described above, the Veteran's PTSD symptoms include short- and long-term memory impairment; irritability and mood swings; panic attacks; unprovoked anger; sleep impairment; and, anxiety.  These symptoms, as well as others enumerated above, would impact the Veteran's ability to successfully perform work in most occupational settings.  

Ultimately, the determination of whether a Veteran is capable of substantially gainful employment is not a medical one; it is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to maintain a substantially gainful occupation as a result of his service-connected PTSD, and an award of TDIU for the period starting July 3, 2012 is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An increased initial rating of 70 percent, and no higher, for PTSD is granted.

Entitlement to a TDIU for the period starting July 3, 2012 is granted.



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


